Title: To George Washington from John Hancock, 20 April 1776
From: Hancock, John
To: Washington, George



Sir,
Philada April 20th 1776.

The polite Attention which your Goodness has induced you to pay to me and my private Affairs, particular[l]y while you were at Boston, makes me take the Liberty of requesting you to spare your Aid De Camp a few Days. If Mr Palfrey could, consistent with the Service, be permitted to pass two or three Days with me in this City, on Business of Importance to me, I shall esteem it a particular Favour. I would not however solicit his Presence here, or even think of such a Thing, if it cannot be

done without Prejudice or Detriment to the Public Good, or any Inconvenience to you. I am Sir, with the truest Esteem, your most obedt & very hble servt

John Hancock

